Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2021 has been entered.

Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive.
The Applicant argues that Hattori fails to teach the limitation requiring that “each of the binding bars are in contact with upper surfaces and lower surfaces of the battery cells” as the binding bar 40 contacts the upper and lower surfaces of the battery cells through insulating member 45. The Examiner respectfully disagrees as there is insufficient structure to define this feature over the prior art. That is, the claimed language regarding the “upper” and “lower” surfaces of the battery, in addition to the “contact” necessary to meet the limitations of the claims is not particularly limiting.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0144409 A1 to FUJII (previously cited by Examiner), hereinafter referred to as “FUJII”.
With regard to claim 1, FUJII teaches a battery pack (see power supply device 100 described in [0053-0054]) comprising a plurality of battery cells arranged in a line in a singular direction as an arrangement direction (see plural battery cells 1 as disclosed in FIG. 3 annotated below indicating the ‘arrangement direction’ in accordance with the instant); wherein adjacent battery cells of the plurality of  bus bar (see bus bar holder 8 fixed on the upper surface of the battery stacked member 2 disclosed in [0053/L31-39] and bus bars 14 connecting adjacent battery cells 1 in FIG 18). The battery pack in FUJII further comprises of a pair of end plates (see end plate 3 disposed on each end face described in [0053] and [0062]) which sandwich and fix the plurality of battery cells on both ends of the line in the arrangement direction, a pair of binding bars (see binding members 4 described in [0053] and more extensively in [0061]) which extend in a direction perpendicular to the arrangement direction and are described in [0062] as affixing to the end plates, and an insulator (see the insulating sheet 54 described in [0066-0067]) which is disposed between the battery cells and the binding bars.
As the binding bars in FUJII when fastened—further described in [0067]—act by pushing into the battery stack and the insulating sheet is exampled as a compressible material and further disclosed as resin (see [0066]), and as the instant specification [0019; 0025] teaches the insulator as being resin, it would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention (see MPEP 2158) that the insulator disclosed in FUJII has an initial thickness larger than the gap thickness between the binding bar and the battery cells and is in a compressed state in the assembled invention. FUJII further teaches the binding bars in contact with the insulator at one surface (see insulating sheets 54 in [0100] covering of the upper and lower edge portions; the first binding bars 4A and the second binding bars 4B being bound at the upper and lower portions of the side surfaces of the battery stacked member 2; see also FIG 16) and the opposite surface of the insulator, relative to the first surface, being in contact with the side surface of the battery cells.

    PNG
    media_image1.png
    901
    874
    media_image1.png
    Greyscale

Regarding claim 2, it is noted that FUJII is silent to providing the compressibility ratio of the insulator or the means to calculate such based on the equation provided in the instant specification. Given that there is no clear structural or material distinction between the claimed insulation and that of the prior art, it is expected that the compressibility ratio of the insulator follows the formulae of the instant.
Regarding claim 3, FUJII discloses a side surface holder 8B which is described in [0065] as “fixed” to the battery cells (specifically, the battery stacked member 2 of which the battery cells 1 is comprised). As FUJII is not limiting to the interpretation of the term “fixed”, the examiner notes that the broadest reasonable interpretation includes the use of adhesives. As FUJII notes the potential to make the insulating sheet 54 and the side surface holder 8B in one part, it would be obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the insulator (insulating sheet 54) as to be adhered to the battery cells, motivated by simplifying the number of manufacturing steps for assembly. 
Regarding claim 4, FUJII is silent to having the initial thickness of the insulator being larger toward the upper side when the mounting surface of the electrode is the upper side.  However, it would .

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0144409 A1 to FUJII (previously cited by Examiner) as applied to claim 1 above, and further in view of WO 2016136248 (US 2017/0358785 A1 to Hattori et al. utilized as English equivalent; both previously cited by Applicant), hereinafter referred to as “HATTORI”.
With regard to claim 1, FUJII teaches a battery pack (see power supply device 100 described in [0053-0054]) comprising a plurality of battery cells arranged in a line in a singular direction as an arrangement direction (see plural battery cells 1 as disclosed in FIG. 3 annotated below indicating the ‘arrangement direction’ in accordance with the instant); wherein adjacent battery cells of the plurality of battery cells are connected to each other via bus bar (see bus bar holder 8 fixed on the upper surface of the battery stacked member 2 disclosed in [0053/L31-39] and bus bars 14 connecting adjacent battery cells 1 in FIG 18). The battery pack in FUJII further comprises of a pair of end plates (see end plate 3 disposed on each end face described in [0053] and [0062]) which sandwich and fix the plurality of battery cells on both ends of the line in the arrangement direction, a pair of binding bars (see binding members 4 described in [0053] and more extensively in [0061]) which extend in a direction perpendicular to the arrangement direction and are described in [0062] as affixing to the end plates, and an insulator (see the insulating sheet 54 described in [0066-0067]) which is disposed between the battery cells and the binding bars.
As the binding bars in FUJII when fastened—further described in [0067]—act by pushing into the battery stack and the insulating sheet is exampled as a compressible material, it would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention (see MPEP 2158) that the insulator disclosed in FUJII has an initial thickness larger than the gap thickness between the binding bar and the battery cells and is in a compressed state in the assembled invention. FUJII further teaches the 

    PNG
    media_image2.png
    975
    945
    media_image2.png
    Greyscale

FUJII further teaches the binding bars in contact with upper surfaces of the battery cells (see binding member 4 disclosed in [0054]; also see FIG 1); however is silent to each of the binding bars being in contact with both upper and lower surfaces of the battery cells.
HATTORI teaches a battery pack (see power supply device 100 disclosed in [0035-0036]) comprising a plurality of battery cells (see assembled battery 10 comprising battery stack 5; see also fourth embodiment disclosed in [0074]) arranged in a line. HATTORI is relied upon for its teaching of binding bars formation as it teaches a binding bar having an angular U-shaped cross section, particularly 
One having ordinary skill in the art would be motivated to modify FUJII with the teachings of HATTORI to take advantage of the increased mechanical strength provided when the body portions opposed to the side surfaces of the battery stack are made wide, as well as its properties to prevent horizontal movement and up and down movement of batteries (see HATTORI [0074]) as it is an obvious alternative structure in securing the cells.
Regarding claim 2, it is noted that FUJII is silent to providing the compressibility ratio of the insulator or the means to calculate such based on the equation provided in the instant specification. Given that there is no clear structural or material distinction between the claimed insulation and that of the prior art, it is expected that the compressibility ratio of the insulator follows the formulae of the instant.
Regarding claim 3, FUJII discloses a side surface holder 8B which is described in [0065] as “fixed” to the battery cells (specifically, the battery stacked member 2 of which the battery cells 1 is comprised). As FUJII is not limiting to the interpretation of the term “fixed”, the examiner notes that the broadest reasonable interpretation includes the use of adhesives. As FUJII notes the potential to make the insulating sheet 54 and the side surface holder 8B in one part, it would be obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the insulator (insulating sheet 54) as to be adhered to the battery cells, motivated by simplifying the number of manufacturing steps for assembly. 
Regarding claim 4, FUJII is silent to having the initial thickness of the insulator being larger toward the upper side when the mounting surface of the electrode is the upper side.  However, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to thicken the insulator toward the side closest to the electrode so as to add further insulation near the insulation provided along the bus bar as well as provide further protection for the electrode from impacts on the sides and edges of the battery nearest the electrode.
Regarding claim 6, FUJII teaches the insulator (see insulator sheet 54) therebetween the side surface of the battery stacked member 2 and the first binding bar 4A (see [0066/L6-8]), that insulating sheets cover the upper and lower edge portions of the side surfaces of the battery stacked member 2 (see [100/L14-17]), and further that separate parts of the insulator sheets may be made as one sheet (see [0066/L10-12]). One skilled in the art as of the effective filing date of the claimed invention would be motivated to have the insulator provided on the entire side surface of the battery cells as FUJII teaches need to insulate the side surface of the battery stacked member in [0066; 0089] to avoid unintentional conducting between the battery cells.

Alternatively, Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0243816 A1 to Terauchi et al. (newly cited by Examiner; relying on For Priority 07 Aug 2017), hereinafter referred to as “TERAUCHI”.
Regarding claim 1, TERAUCHI teaches a battery pack (see battery stack 2 in [0008; 0035-0042]) comprising: 
a plurality of battery cells 1 arranged in a line in one direction as an arrangement direction (see stacked direction along the battery cell thickness disclosed in [0008]), wherein adjacent battery cells of the plurality of battery cells are connected to each other via a bus bar 17 on upper surfaces of the plurality of the battery cells (see [0057; 0114]); 
a pair of end plates 3 disposed at respective end faces of battery stack 2 in the stacked direction bound to the battery stack 2 (see [0008; 0043-0050]; FIGs 1, 2); 
a pair of binding bars (see bind bars 4 disposed on respective side faces of battery stack 2 in [0024-0025; 0052-0056]; FIGs 1, 2) configured to sandwich the plurality of battery cells from a direction perpendicular to the arrangement direction and fasten to the pair of end plates at both ends (see bind bars 4 further having securing pins 5 fixing bind bars 4 to the end plates 3 in [0008]); and 
an insulator (see insulating sheet 16 in [0036]; alternatively, see insulating material surfacing exterior of battery cell 1 in [0040]) disposed therebetween each of the binding bars (bind bars 4) and the plurality of battery cells (see battery stack 2 in [0036/L9-11] which therein comprises battery cells 1), 
each of the binding bars being in contact with a first surface of the insulator (see insulating sheet 16 disposed adjacent to the bind bars 4 in the exploded perspective of the battery module 20 in FIG 2; see further FIG 1 and [0056]; see also alternate embodiment in FIGs 5, 6), and 
side surfaces of the battery cells being in contact with a second surface of the insulator, which is an opposite surface relative to the first surface of the insulator (see insulating sheet 16 disposed therebetween side of battery stack 2 and inwardly of bind-bar principle surface 41; see further FIG 1 and [0056]; see also alternate embodiment in FIGs 5, 6), and 
each of the binding bars are in contact with upper surfaces (see upper-surface-side bent part 44 of bind bar 4 contacting upper surfaces of battery cells 1 in [0054-0055]) and lower surfaces of the battery cells (see lower-surface-side bent part 45 of bind bar 4 contacting lower surfaces of battery cells 1 in [0054-0055]).
TERAUCHI is not particular to the insulator having an initial thickness larger than a thickness of the gap before insertion into the gap in a compressed state, however, as the specification teaches resin as suitable the insulator materials in instant specification [0025] and further examples polyethylene, polybutylene terephthalate (PBT) and the like, and TERAUCHI recognizes suitable insulating material for use throughout the battery stack and along the surface of the prismatic battery cell 1 as being polyethylene terephthalate (PET) resin, it would be reasonable to assume the insulating sheet 16 in TERAUCHI has some level of compressibility and therefore meets the claim limitation (see [0066]).
Regarding claim 2, it is noted that TERAUCHI is silent to providing the compressibility ratio of the insulator or the means to calculate such based on the equation provided in the instant specification. Given that there is no clear structural or material distinction between the claimed insulation and that of the prior art, it is expected that the compressibility ratio of the insulator follows the formulae of the instant. 
Regarding claim 3, TERAUCHI teaches the insulating sheet 16 therebetween bind bar 4 and the side of battery cells 1 of battery stack 2 (see [0056], FIG 1, 2) and secured therebetween with bolts 5A fixing the bind bars 4 to the battery stack 2 (see 0051-0061]), therefore, it would be reasonable conclude 
Alternatively, TERAUCHI teaches the battery cell surfaces as having insulating material disposed thereon and that that insulating material may be welded to the surface of the exterior can of the battery cell. 
Regarding claim 4, TERAUCHI is silent to having the initial thickness of the insulator being larger toward the upper side when the mounting surface of the electrode is the upper side.  However, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to thicken the insulator toward the side closest to the electrode so as to add further insulation near the insulation provided along the bus bar as well as provide further protection for the electrode from impacts on the sides and edges of the battery nearest the electrode.
Regarding claim 6, TERAUCHI teaches the insulator being provided on the entire side surface of the battery cells (see insulating sheet 16 disclosed in [0056] being along the inward surface of the bind-bar principle surface 41 which is taught in [0054] to closely cover the side face battery stack 2 substantially in its entirety; see further FIG 2; see also alternative embodiment FIG 6).
Regarding claim 7, TERAUCHI teaches the insulator being provided on the entire side surface of the battery cells (see insulating sheet 16 disclosed in [0056] being along the inward surface of the bind-bar principle surface 41 which is taught in [0054] to closely cover the side face battery stack 2 substantially in its entirety; see further FIG 2; see also alternative embodiment FIG 6). TERAUCHI further teaches each of the binding bars is in direct contact with the upper surfaces (see upper-surface-side bent part 44 of bind bar 4 contacting upper surfaces of battery cells 1 in [0054-0055] and FIG 1; see also alternative embodiment FIG 5) and lower surfaces of the battery cells (see lower-surface-side bent part 45 of bind bar 4 directly contacting lower surfaces of battery cells 1 in [0054-0055] and FIG 1; see also alternative embodiment FIG 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180138560 A1 to Bessho teaches an insulating structure for covering surface of an external case of battery cells in a battery stack and further teaches desirable characteristics of utilizing elastically deformable insulating material in battery stack construction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723